DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 09/08/2022, has been received and made ofrecord. In response to the Non-Final Office Action, dated 06/08/2022, Claims 1, 7, 8, 13, 19 and 20 are amended, Claims 1-20 are pending in current application.

Response to Remarks/Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered.
In the Arguments/Remarks: 
Re: Rejection of the Claims Under 35 U.S.C. § 101
Applicant's arguments filed May 09/08/2022 have been fully considered but they are not persuasive. 
With regards to Claim 1, applicant submits that claim 1 is patent eligible under prong one of the revised Step 2A of Alice test. The examiner respectfully disagrees. Claimed steps: identifying a relationship between attribute information of the plurality of objects is a mental process, and identifying a first contest of the first object…, are mental process. The claimed additional feature “controlling travelling state of the electronic apparatus based on the first context” a form of insignificant extra-solution activity. Accordingly, the claim is directed to an abstract idea. Independent claims 13 and  20  are also determined to be directed to an abstract idea based on similar rationale as discussed above with respect to claim 1 and/or since no feature in the claims alter the abstract idea. Furthermore, dependent Claims 2, 9-12 and 14 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed May 04, 2017 have been fully considered but are moot in view of the new ground(s) of rejection. Applicant's amendments necessitated new grounds of rejection in view of Laurent et al. (US 2016/0303738) and Mallinson (US 2019/0077007).

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 13)
Step 1: Statutory Category-Yes
The claim 13 is directed to "A control method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 13 recites the limitations of: the control method comprising: identifying a plurality of objects based on an image; identifying a relationship between attribute information of the plurality of objects, wherein the relationship indicates a state or an operation between a first object and a second object from among the plurality of objects; identifying a first context of the first object based on the relationship between the attribute information of the plurality of objects and on the environment information; and controlling a traveling state of the electronic apparatus based on the first context. The highlighted elements are considered to be directed to mental processes.  Identifying a plurality of object, identifying a relationship between attribute information of the plurality of objects, identifying a first contest of the first object context of an object and identifying object base on image, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind, i.e., by mental process. Controlling travel state of the electronic device is an insignificant extra-solution activity. Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim 13 recites additional feature “controlling travelling state of the electronic apparatus based on the first context” is a form of insignificant extra-solution activity, which is a mere human/user manual operation of the electronic apparatus based on the visual observation of the object and/or environment, and accordingly, this additional feature does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 13 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “controlling travelling state of the electronic apparatus”, which is mere human/user manual operation of the electronic apparatus based on the visual observation of the object and/or environment, and an insignificant extra solution activity. Hence the claim is not patent eligible.

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "An electronic apparatus”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: a memory configured to store attribute information and environment information; and a processor configured to: identify a plurality of objects based on an image obtained by the camera, identify a relationship between attribute information of the plurality of objects, wherein the relationship indicates a state or an operation between a first object and a second object from among the plurality of objects, identify a first context of the first object based on the relationship between the attribute information of the plurality of objects and on the environment information, and control a traveling state of the electronic apparatus based on the first context. The highlighted elements are considered to be directed to mental processes.  Store attribute information and environment information, identifying a plurality of object, identifying a relationship between attribute information of the plurality of objects, identifying a first contest of the first object context of an object, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind, i.e., by mental process but for the recitation of memory and processor. That is, other than reciting “memory” and “processors”, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of camera captures an image and identify object based on the image, then it falls within the “Mental Processes” grouping of abstract ideas. The mere nominal recitation of a generic component “memory” and “processors” does not take the claim out of organizing human interaction grouping. Claim cites addition feature  of control a traveling state of the electronic apparatus is a form of insignificant extra-solution activity. Accordingly, the claim recites an abstract idea.

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “memory and processor” to store data and identify object based on an image” is a form of insignificant extra-solution activity. The 
claimed “memory” and “processor” to store data and identify object based on an image merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking uses of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application” because it does not impose any meaningful limits on practicing the abstract idea. The addition claimed feature of control a traveling state of the electronic apparatus is a form of insignificant extra-solution activity. Accordingly, this additional feature does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.     

Step 2B: Inventive Concept-No
 Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations “memory” and processor” to store data and identify object based on an image merely using a computer to implement an abstract idea, adding insignificant extra solution activity. The claimed feature of control travelling state of the electronic apparatus is an insignificant extra solution activity. Hence the claim is not patent eligible.
Independent claim 20  is directed to a non-transitory computer readable medium and cites the same limitation as claim 1, is determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Dependent Claims 2, 9-12 and 14 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-2, 9-14 and 20 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12,  13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 2016/0303738) (hereinafter Laurent) in view of Mallinson (US 2019/0077007).

Claim 1. (currently amended): Laurent et al. (US 2016/0303738) teaches an electronic apparatus (See at least  Fig. 1, Para. [0075], discloses “apparatus 100” and/or Fig. 12, Para. [0011], [0013], [0075], discloses “robotic apparatus) comprising:
a camera (See Para. [0299, [0307], discloses “robot’s camera” and/or see Para. [0318], “The robotic apparatus 1160 may comprise a camera 1166”);
a memory (See Para. [0009], [0011], discloses “The apparatus may comprise one or more processors configured to execute computer program modules”, and/or see  Para. [0297], discloses “one or more processing devices (e.g., processor) executes operation of method 100, 1020, 1040 in response to instructions stored in storage medium [i.e., memory]”); and
a processor (See Para. [0011], discloses “the robotic apparatus comprises a controller wherein the controller may comprise one or more processors to perform an action based on sensory signal”, and/or see Para. [0297], Fig. 10A-10C, discloses “one or more processing devices execute the operations of methods 1000, 1020, 1040) configured to:
identify a plurality of objects based on an image obtained by the camera (See Para. [0298]-[0299], discloses “determine sensory context wherein the determined context comprises one or more aspect of sensory input and the sensory aspect includes an object being detected in the input, a location of the object, an object characteristic (color/shape), a sequence of movements (e.g., a turn), a characteristic of an environment (e.g., an apparent motion of a wall and/or other surroundings, turning a turn, approach, and/or other environmental characteristics) responsive to the movement”, and see Para. [0318]-[0320], “The camera 1166 may provide information associated with objects within the field of view”, hence identify a plurality of objects based on an image obtained by the camera),
identify a relationship between attribute information of the plurality of objects, wherein the relationship indicates a state or an operation between a first object and a second object from among the plurality of objects (See Para. [0254], [0256], [0261], “Responsive to receipt of the sensory context and the teaching indication the robotic device may perform an obstacle avoidance maneuver. Upon a successful completion of a series of trials (as may be judged by a performance margin, e.g., minimum distance to the object) adaptive controller of the robotic device may develop an association between the sensory context (e.g., object characteristics and/or location) and the action [which constitutes a relationship between the plurality of objects]”, and/or Para. [0326], “the controller may be configured to observe action of other robots that may result in states that may be deemed dangerous (e.g., result in the robot being toppled over) and/or safe. Such approaches may be utilized in robots learning to move their body and/or learning to move or manipulate other objects”. The examiner notes that the prior art, Laurent teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deploy the claimed feature in order to adaptive control of the robot apparatus based on the relationship of the sensory context of the objects in cleaning areas and to avoid obstacle by the robotic apparatus. The examiner notes that the prior art, Laurent teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deploy the claimed feature in order to adaptive control of the robot apparatus based on the relationship of the sensory context of the objects in cleaning areas and to avoid obstacle by the robotic apparatus),
identify a first context of the first object based on the relationship between the attribute information of the plurality of objects and on the environment information (See Para. [0023], [0250], [0256], discloses “sensory context”, and/or see Para. [0097], discloses “an image of an obstacle (e.g., wall representation in the sensory input 206) may be combined with rover motion (e.g., speed and/or direction) to generate Context A”, and/or Para. [0013], [0020], discloses “The sensory signal may convey information associated with one or both of an environment of the robotic apparatus and a platform state”, and see Para. [0298], discloses “object location, color shape and characteristics of environment responsive to movement”. The examiner notes that the prior art, Laurent teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deploy the claimed feature in order to adaptive control of the robot apparatus based on the relationship of the sensory context of the objects in cleaning areas and to avoid obstacle by the robotic apparatus), and
control a traveling state of the electronic apparatus based on the first context (See Para. [0097], discloses “an image of an obstacle (e.g., wall representation in the sensory input 206) may be combined with rover motion (e.g., speed and/or direction) to generate Context A. When the Context A is encountered, the control output 220 may comprise one or more commands configured to avoid a collision between the rover and the obstacle”, and/or Para. [0254], [0256], [0261], discloses “adaptive controller of the robotic device may develop an association between the sensory context (e.g., object characteristics and/or location) and the action, and to avoid obstacle by the robotic apparatus”, and/or Para. [0299], [0307], discloses “a control command for rotating right/left wheel and/or other command based on the sensory context”, and/or see Para. [0323], “enable robots in changing environment to avoid displaced and/or newly placed objects while cleaning newly vacant area).
Laurent does not explicitly spell out wherein memory is configured to store attribute information and environment information.
However, Mallinson teaches, memory is configured to store attribute information and environment information (See Para. [0007], [0010], [0033], “user profile is stored in a local memory of the robot”, and/or see Para. [0038]-[0039], “The detection of the change in the user's position and location are recorded  by the robot 110 using one or more capturing devices mounted on the robot 110”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent with the teaching of Mallinson to deployed the claimed feature in order to match attributes of a user captured by the robot with corresponding user attributes stored in a user profile and feedback user for an exercise routine performed by the user.

Claim 2. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify a first level of danger of the first object based on the first context and control the traveling state of the electronic apparatus based on the first level of danger (See Laurent, Para. [0097], “the control output 220 may comprise one or more commands configured to avoid a collision [construed as first level of  danger] between the rover and the obstacle”, and/or see Para. [0323], “enable robots in changing environment to avoid displaced and/or newly placed objects while cleaning newly vacant areas” and/or see Para. [0144], [0151], [0163]-[0164], discloses the same claimed feature).

Claim 3. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify a first predicted context of the first object based on the relationship and the environment information, and control the traveling state of the electronic apparatus based on the first predicted context (See Laurent, at least Para. [0151]-[0166], [0254], [0298], [0304], [0323], discloses the claimed invention]).

Claim 4. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 3, wherein one of the plurality of objects is a static object having a static attribute (See Laurent, Para. [0144], discloses “presence of an object (e.g., a target and/or an obstacle) and the context  such as the object location is left or right of the device), 
wherein another one of the plurality of objects is a dynamic object having a dynamic attribute (See Laurent, Para. [0319]-[0320], [0325], discloses “motion of the objects”, hence one of the plurality of objects is a dynamic object having a dynamic attribute ), and
wherein the processor is further configured to predict at least one of a moving direction or a moving distance of at least one of the plurality of objects based on a relationship between the static object and the dynamic object and the environment information, and control the traveling state of the electronic apparatus based on the at least one of the predicted moving direction or the predicted moving distance (See Laurent, at least Para. [0013]-[0014], [0020], [0141],  [0144], Para. [0150], [0207], [0228]-[0229]. [0234] teaches “the general conditions of the claimed feature” and it would it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deployed the claimed feature in order to avoid collision with obstacle and/or an object surround with more efficiently.

Claim 9. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein each of the plurality of objects respectively correspond to a plurality of users (See Mallinson, Para. [0038],-[0039], discloses “the robot 110 may be moved to different areas/positions in order to capture the images of all the objects, users that are of interest, from different angles or views. The captured images of the objects, users are analyzed to determine various attributes and aspects of the objects, users”),
wherein the attribute information comprises profile information of each of the plurality of users (See Mallinson, Para. [0039], discloses “the captured images of the users are analyzed to determine various attributes and aspects of the users”, and/or see Para. [0042], “capturing user attributes of the user, retrieving user profile data”, which constitutes the claimed feature), and

wherein the processor is further configured to identify a context of the plurality of users based on a relationship between the plurality of users and the environment information, and control the traveling state of the electronic apparatus based on the context ( See Mallinson, Para. [0042]-[0042], [0057],  “capturing user attributes of the user, retrieving user profile data”, and see Para. [0059],  [0071]-[0073], discloses “the mapped space is then used by the dynamic positioning module 115 to identify the area(s) where the user is in the geo-location, areas where real-world objects are (if any), area where the robot is currently positioned, areas around or proximate to the user that the robot can be moved to get a view of the user performing the exercise, and a path from the robot's current location to the area proximal to the user”, same as claimed).  Therefore, it would it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deployed the claimed feature in order to assist robot to navigate to an area to demonstrate exercise technique.

Claim 10. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein at least one of the plurality of objects is a user (See Mallinson, Para. [0038], [0039], [0051], discloses “wherein the object is the user),
wherein an attribute of each of the plurality of objects that is the user comprises corresponding profile information of the user (See Mallinson, at least Para. [0039], discloses “The captured images of the objects, users are analyzed to determine various attributes and aspects of the objects, users”, which constitutes the claimed feature), and
wherein the processor is further configured to identify a context of the user based on a relationship between the user and other objects of the plurality of objects, the environment information and a behavior history of the user, and control the traveling state of the electronic apparatus based on the context of the user (See Mallinson, Para. [0035],  “The activities scheduled for the user for the current time may be determined from an activity history for the user, based on a calendar entry, etc. Based on the scheduled activities retrieved for the user, the robot may identify an exercise routine the user is currently scheduled to perform and may determine the postures that the user is supposed to hold when performing the different exercises from the exercise routine”, and/or see Para. [0059], “When the robot detects that the user has begun his exercise (based on data captured by the various sensors, such as motion sensors, proximity sensors, etc., of the robot), the dynamic positioning module 115 will provide a signal to the controller to control the motor drive controller to move the robot 110 to one or more areas proximate to the user”). Therefore, it would it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deployed the claimed feature in order to assist robot to navigate to an area to demonstrate exercise technique.

Claim 11. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein the environment information comprises at least one of space information, time information, or position information related to a current space (See Mallinson, Para. [0006], “The robot detects presence of the user in a geo-location where the robot is present. In response to detecting presence of the user, the robot monitors actions and interactions of the user in the geo-location”).

Claim 12. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein the processor is further configured to identify the first context of the first object based on a relationship between attribute information of each of the plurality of objects and the environment information (See Para. [0023], [0250], [0256], discloses “sensory context”, and/or see Para. [0097], discloses “an image of an obstacle (e.g., wall representation in the sensory input 206) may be combined with rover motion (e.g., speed and/or direction) to generate Context A”, and/or Para. [0013], [0020], discloses “The sensory signal may convey information associated with one or both of an environment of the robotic apparatus and a platform state”. The examiner notes that the prior art, Laurent teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent to deploy the claimed feature in order to adaptive control of the robot apparatus based on the relationship of the sensory context of the objects in cleaning areas and to avoid obstacle by the robotic apparatus).
Claims 13-16 are method claims corresponding to an electronic apparatus claims 1-4 above. Therefore, they are rejected for the same rationales set forth as above.
Claim 20 is a computer readable medium claim corresponding to an electronic apparatus claim 1 above. Therefore, the claim 20 is rejected for the same rationales set forth as above.

Claims 6-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 2016/0303738) (hereinafter Laurent) in view of Mallinson (US 2019/0077007) and further in view of Zhu et al. (US 2016/0375578) (hereinafter Zhu).

Claim 6. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 1, wherein the electronic apparatus is configured to operate in a protection mode, a monitoring mode, and a private mode (See Laurent, Para. [0254], [0324]-[0326]discloses “monitoring mode”).
Nevertheless, the teaching of Laurent as modified by the teaching of Mallinson does not teach “a low-noise mode”; and wherein the processor is further configured to identify a current mode of the electronic apparatus, from among the protection mode, the low-noise mode, the monitoring mode, and the private mode, based on the first context.
However, Zhu teach “a low-noise mode” (See Para. [0130], “the electronic device may be controlled to move at a speed corresponding to a smaller value of the parameter, in order to reduce the noise of the device”); and wherein the processor is further configured to identify a current mode of the electronic apparatus, from among the protection mode, the low-noise mode, the monitoring mode, and the private mode, based on the first context (See Para. [0130], discloses “if it is determined that the user is in a sleep state, the electronic device may be controlled to move at a speed corresponding to a smaller value of the parameter, in order to reduce the noise of the device”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent in view of the teaching of Mallinson and with the teaching of Zhu to deployed the claimed feature in order to control  electronic device to perform operation based on environmental information.

Claim 7. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 6, wherein the processor is further configured to control the current mode of the electronic apparatus to be at least one from among the private mode or the low-noise mode based on private space information being obtained from the first object, the second object, from among the plurality of objects, being a dynamic object, and a relationship between the plurality of objects and the private space information (See Zhu, Para. [0130], discloses “reduced noise mode of the device when the user is found in sleep state and the device is controlled to move at slower speed  and when determined that the user is close to a dangerous object, the stop is controlled to operate a mode that stops behaviors at a faster motion speed”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent in view of the teaching of Mallinson and with the teaching of Zhu to deployed the claimed feature in order to control  electronic device to perform operation based on environmental information).

Claim 8. The teaching of Laurent as modified by the teaching of Mallinson teaches the electronic apparatus as claimed in claim 6, wherein the processor is further configured to control the current mode of the electronic apparatus to be at least one from among the monitoring mode or the protection mode based on a dangerous object, from among the plurality of objects, being identified as having a dangerous attribute and a relationship between the plurality of objects (See Zhu, Para. [0111]-[0117], [0130] discloses the general conditions of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Laurent in view of the teaching of Mallinson and with the teaching of Zhu to deployed the claimed feature in order to control  electronic device to perform operation based on environmental information).
Claims 18-19 are method claims corresponding to an electronic apparatus claims 6-7 above. Therefore, they are rejected for the same rationales set forth as above.

Claim Objections (having allowable subject matter)
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the closest prior arts, Laurent et al. (US 2016/0303738), Mallinson (US 2019/0077007) and Zhu et al. (US 2016/0375578) fail to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the processor is further configured to identify, based on the dynamic object being identified as within a threshold distance of the static object, a context that the static object is movable by the dynamic object” and in combination with other limitations of intervening claims 3-4 and independent claim 1.
Regarding Claim 17, the closest prior arts, Laurent et al. (US 2016/0303738), Mallinson (US 2019/0077007) and Zhu et al. (US 2016/0375578) fail to suggest, disclose or teach individually or in combination to render obvious limitations of “wherein the control method further comprises, based on the dynamic object being identified as within a threshold distance of the static object, a context that the static object is movable by the dynamic object is identified” and in combination with other limitations of intervening claims 15-16 and independent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka et al. (US 20190200872), discloses “INFANT MONITORING SYSTEM WITH OBSERVATION-BASED SYSTEM CONTROL AND FEEDBACK LOOPS”;
Kim et al. (US 20190090786 A1) discloses, “METHOD AND DEVICE FOR DETECTING DANGEROUS SITUATION”;
Solh et al. (US 10909826 B1) discloses, “Suppression Of Video Streaming Based On Trajectory Data”;
Oh et al. (US 20140324271 A1), discloses “CLEANING ROBOT, HOME MONITORING APPARATUS, AND METHOD FOR CONTROLLING THE CLEANING ROBOT”;
Yoo (KR20180040255), discloses “AIRPORT ROBOT”;
Sato et al. (US 20100217528), discloses “PATH RISK EVALUATING APPARATUS”;
Sloo et al. (US 2015/0100167), discloses “SMART-HOME CONTROL SYSTEM PROVIDING HVAC SYSTEM DEPENDENT RESPONSES TO HAZARD DETECTION EVENTS”;
Khadloya et al. (US 20190246075) discloses “AUDIO-VISUAL MONITORING USING A VIRTUAL ASSISTANT”;
Yoon Yoo Sool (KR 20180040255 A), discloses “AIRPORT ROBOT”;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664